UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/2015 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Investment Portfolios, Core Value Portfolio ANNUAL REPORT December 31, 2015 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements 17 Report of Independent Registered Public Accounting Firm 24 Important Tax Information 25 Information About the Renewal of the Fund’s Management Agreement 26 Board Members Information 30 Officers of the Fund 33 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Investment Portfolios, Core Value Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Investment Portfolios, Core Value Portfolio, covering the 12-month period from January 1, 2015, through December 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. 2015 was a year of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. Although several broad measures of stock and bond performance ended 2015 roughly unchanged, high levels of volatility prevailed across most financial markets. Among U.S. equities, moderate gains from consumer discretionary and health care stocks were balanced by pronounced weakness in the energy and materials sectors. Bonds also saw bifurcated performance, with municipal bonds and intermediate-term U.S. government securities faring well compared to high yield and emerging-markets debt. Market volatility is likely to persist until investors see greater clarity from the global economy. We expect to see wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets in 2016, suggesting that selectivity may be an important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2015, through December 31, 2015, as provided by Brian Ferguson, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2015, Dreyfus Investment Portfolios, Core Value Portfolio’s Initial shares produced a total return of –2.22%, and its Service shares returned –2.50%. 1 In comparison, the fund’s benchmark, the Russell 1000 ® Value Index, produced a total return of –3.83% for the same period. 2 Although some broad measures of U.S. stock market performance posted mild gains in 2015, value-oriented stocks generally trailed their more growth-oriented counterparts, producing negative returns for the Russell 1000 Value Index. Strong stock selections in the consumer staples, energy, and materials sectors enabled the fund to outperform its benchmark for the year. The Fund’s Investment Approach The fund seeks long-term growth of capital, with current income as a secondary objective. To pursue its goals, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in stocks, focusing on stocks of large-cap value companies. When choosing stocks, we use a “bottom-up” stock selection approach, focusing on individual companies, rather than a “top-down” approach that forecasts market trends. A three-step value screening process is used to select stocks based on value, sound business fundamentals, and positive business momentum. The fund typically invests in the stocks of U.S. issuers, and will limit holdings of foreign stocks to 20%. Shifting Investor Sentiment Undermined Markets Equity markets proved volatile during 2015, rising and falling sharply amid shifting economic sentiment. The year started on a weak note, as U.S. economic growth stalled in the face of severe winter weather. Exporters were undermined by a strengthening U.S. dollar, and energy producers were challenged by declining oil prices. The economy got back on track in the spring, when labor markets resumed their vigorous gains, housing markets rebounded, oil prices began to recover, and currency exchange rates stabilized. Positive U.S. economic developments supported higher stock prices until mid-June, when contentious negotiations surrounding the Greek debt crisis injected new uncertainty into the market. After a series of rises and declines over the summer, stocks plunged in August after the Chinese central bank devaluated the country’s currency, exacerbating fears about slowing economic growth in China and other emerging markets. An October bounce in equity prices put most major U.S. indices back in positive territory when investors responded positively to continued U.S. labor market gains and strong corporate earnings. However, investors again grew concerned that global economic instability and falling energy prices might dampen economic conditions in the United States, and stock prices remained volatile over the final months of the year. 3 DISCUSSION OF FUND PERFORMANCE (continued) Individual Stock Selections Bolstered Returns The fund’s disciplined investment process identified relatively strong performing stocks in several industry groups, most notably in the consumer staples sector. Several food-and-beverage companies, including PepsiCo, Molson Coors Brewing, Coca-Cola, and Mondelez International, rose on the strength of improving profitability and favorable developments involving industry consolidation. In the energy sector, the fund held relatively little exposure to large integrated oil companies that were hurt by falling commodity prices, focusing instead on refiners such as Valero Energy and Phillips 66, which benefited from lower input costs and rising demand for gasoline. In the materials sector, construction aggregate producers Martin Marietta Materials and Vulcan Materials gained ground due to positive domestic construction trends. On a more negative note, the fund lagged its benchmark in the financials sector, where underweighted exposure to richly valued real estate investment trusts (REITs) detracted from returns, and the fund’s lone REIT holding, Communications Sales & Leasing, proved disappointing. In addition, holdings such as insurer and retirement services provider Voya Financial and broker Morgan Stanley were hurt by weak growth and reduced levels of capital markets activity. In the consumer discretionary sector, media companies such as Viacom and CBS suffered amid concerns that advertising revenues were shifting from broadcasters to the Internet, clothing manufacturer PVH struggled with European currency exposure and retail weakness, and office supplies retailer Staples reported weaker-than-expected earnings. In the information technology sector, Alphabet (formerly Google) fared especially well, but the fund did not participate in strong gains from software giant Microsoft . Moreover, semiconductor equipment maker Applied Materials, digital storage company EMC , and database provider Oracle weighed on the fund’s relative results. Improving Prospects for Our Management Strategy The Federal Reserve Board raised short-term interest rates in December for the first time in nearly 10 years. As the interest rate environment normalizes, we expect prospects for our active management strategy to improve. As of the reporting period’s end, we have found a relatively large number of attractive opportunities in the materials, consumer staples, information technology, consumer discretionary, telecommunications services, and health care sectors. In contrast, we have allocated relatively few assets to the utilities, and industrials sectors. January 15, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. The investment objective and policies of Dreyfus Investment Portfolios, Core Value Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. Reflects the reinvestment of dividends and, where applicable, capital gain distributions. The Russell 1000 ® Value Index is an unmanaged index which measures the performance of those Russell 1000 ® companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Investment Portfolios, Core Value Portfolio Initial shares and Service shares and the Russell 1000 Value Index Average Annual Total Returns as of 12/31/15 1 Year 5 Years 10 Years Initial shares -2.22% 10.63% 5.91% Service shares -2.50% 10.36% 5.70% Russell 1000 Value Index -3.83% 11.27% 6.16% † Source: Lipper Inc. Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Investment Portfolios, Core Value Portfolio on 12/31/05 to a $10,000 investment made in the Russell 1000 Value Index (the “Index”) on that date. The fund’s Initial shares are not subject to a Rule 12b-1 fee. The fund’s Service shares are subject to a 0.25% annual Rule 12b-1 fee. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fund fees and expenses for Initial and Service shares (after any expense reimbursements). The Index is an unmanaged index, which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Core Value Portfolio from July 1, 2015 to December 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2015 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2015 Initial Shares Service Shares Expenses paid per $1,000 † $ $ Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of 1.08% for Initial shares and 1.33% for Service shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS December 31, 2015 Common Stocks - 100.1% Shares Value ($) Banks - 9.1% Citigroup 15,912 823,446 JPMorgan Chase & Co. 20,924 1,381,612 PNC Financial Services Group 5,620 535,642 Capital Goods - 8.0% Honeywell International 2,186 226,404 Northrop Grumman 3,314 625,716 Owens Corning 4,926 231,670 Raytheon 6,040 752,161 United Technologies 6,052 581,416 Consumer Services - 1.3% Carnival 7,185 Diversified Financials - 11.1% Capital One Financial 6,478 467,582 Charles Schwab 12,844 422,953 E*TRADE Financial 13,989 a 414,634 Morgan Stanley 18,987 603,976 Raymond James Financial 3,927 227,648 Synchrony Financial 12,415 a 377,540 TD Ameritrade Holding 8,359 290,141 Voya Financial 14,991 553,318 Energy - 12.0% Anadarko Petroleum 2,413 117,224 Cimarex Energy 1,142 b 102,072 Energen 2,413 98,909 EOG Resources 12,185 862,576 Occidental Petroleum 19,220 1,299,464 Phillips 66 7,208 589,614 Pioneer Natural Resources 828 103,815 Schlumberger 6,264 436,914 Exchange-Traded Funds - 2.7% iShares Russell 1000 Value Index Fund 8,253 Food & Staples Retailing - 1.0% CVS Health 3,076 7 STATEMENT OF INVESTMENTS (continued) Common Stocks - 100.1% (continued) Shares Value ($) Food, Beverage & Tobacco - 8.6% Coca-Cola 7,068 303,641 ConAgra Foods 9,252 390,064 Kellogg 5,893 b 425,887 Molson Coors Brewing, Cl. B 6,521 612,452 Mondelez International, Cl. A 5,556 249,131 PepsiCo 6,110 610,511 Health Care Equipment & Services - 4.4% Boston Scientific 13,652 a 251,743 Cardinal Health 2,247 200,590 Express Scripts Holding 4,324 a 377,961 UnitedHealth Group 4,369 513,969 Insurance - 7.2% ACE 3,864 451,508 American International Group 8,643 535,607 FNF Group 4,301 149,116 Hartford Financial Services Group 6,309 274,189 Prudential Financial 9,238 752,066 Materials - 5.7% CF Industries Holdings 6,420 262,000 Dow Chemical 7,000 360,360 Mosaic 5,103 140,792 Newmont Mining 7,627 137,210 Packaging Corporation of America 4,342 273,763 Vulcan Materials 5,786 549,496 Media - 3.6% CBS, Cl. B 3,061 144,265 Interpublic Group of Companies 13,826 321,869 Omnicom Group 4,006 303,094 Time Warner 2,608 168,659 Viacom, Cl. B 3,872 159,372 Pharmaceuticals, Biotechnology & Life Sciences - 7.4% Allergan 544 a 170,000 Bristol-Myers Squibb 3,446 237,050 Eli Lilly & Co. 5,250 442,365 8 Common Stocks - 100.1% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 7.4% (continued) Merck & Co. 10,068 531,792 Pfizer 26,429 853,128 Real Estate - .7% Communications Sales & Leasing 10,775 Retailing - .5% Staples 14,952 Semiconductors & Semiconductor Equipment - 4.2% Applied Materials 24,248 452,710 Microchip Technology 6,589 b 306,652 Micron Technology 8,811 a 124,764 Texas Instruments 6,819 373,750 Software & Services - 3.7% Alphabet, Cl. A 571 a 444,244 Citrix Systems 1,825 a 138,061 Oracle 14,704 537,137 Technology Hardware & Equipment - 5.1% Apple 2,789 293,570 Cisco Systems 37,298 1,012,827 Hewlett Packard Enterprise 6,515 99,028 HP 10,644 126,025 Telecommunication Services - 2.8% AT&T 24,461 Transportation - 1.0% Delta Air Lines 5,888 Total Common Stocks (cost $27,231,801) Other Investment - .1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $32,833) 32,833 c 9 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned - 1.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $319,117) 319,117 c Total Investments (cost $27,583,751) 101.3% Liabilities, Less Cash and Receivables (1.3%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At December 31, 2015, the value of the fund’s securities on loan was $478,752 and the value of the collateral held by the fund was $499,260, consisting of cash collateral of $319,117 and U.S. Government & Agency securities valued at $180,143. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Energy 12.0 Diversified Financials 11.1 Banks 9.1 Food, Beverage & Tobacco 8.6 Capital Goods 8.0 Pharmaceuticals, Biotechnology & Life Sciences 7.4 Insurance 7.2 Materials 5.7 Technology Hardware & Equipment 5.1 Health Care Equipment & Services 4.4 Semiconductors & Semiconductor Equipment 4.2 Software & Services 3.7 Media 3.6 Telecommunication Services 2.8 Exchange-Traded Funds 2.7 Consumer Services 1.3 Money Market Investments 1.2 Food & Staples Retailing 1.0 Transportation 1.0 Real Estate .7 Retailing .5 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES December 31, 2015 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $478,752)—Note 1(b): Unaffiliated issuers 27,231,801 30,171,830 Affiliated issuers 351,950 351,950 Dividends and securities lending income receivable 56,355 Prepaid expenses 41 30,580,176 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 36,279 Liability for securities on loan—Note 1(b) 319,117 Payable for shares of Beneficial Interest redeemed 34,994 Accrued expenses 46,990 437,380 Net Assets ($) 30,142,796 Composition of Net Assets ($): Paid-in capital 22,921,770 Accumulated undistributed investment income—net 267,766 Accumulated net realized gain (loss) on investments 4,013,231 Accumulated net unrealized appreciation (depreciation) on investments 2,940,029 Net Assets ($) 30,142,796 Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 19,215,957 10,926,839 Shares Outstanding 1,091,101 616,930 Net Asset Value Per Share ($) See notes to financial statements. 11 STATEMENT OF OPERATIONS Year Ended December 31, 2015 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 646,929 Affiliated issuers 97 Income from securities lending—Note 1(b) 468 Total Income 647,494 Expenses: Management fee—Note 3(a) 245,063 Professional fees 49,351 Distribution fees—Note 3(b) 30,544 Custodian fees—Note 3(b) 18,892 Prospectus and shareholders’ reports 9,193 Trustees’ fees and expenses—Note 3(c) 7,689 Loan commitment fees—Note 2 380 Shareholder servicing costs—Note 3(b) 163 Interest expense—Note 2 34 Registration fees 27 Miscellaneous 17,496 Total Expenses 378,832 Less—reduction in fees due to earnings credits—Note 3(b) (1) Net Expenses 378,831 Investment Income—Net 268,663 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 4,043,371 Net unrealized appreciation (depreciation) on investments (4,940,829) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2015 2014 Operations ($): Investment income—net 268,663 239,109 Net realized gain (loss) on investments 4,043,371 3,701,793 Net unrealized appreciation (depreciation) on investments (4,940,829) (610,487) Net Increase (Decrease) in Net Assets Resulting from Operations 3,330,415 Dividends to Shareholders from ($): Investment income—net: Initial Shares (171,896) (188,166) Service Shares (67,061) (89,796) Net realized gain on investments: Initial Shares (2,336,587) (839,299) Service Shares (1,374,475) (558,750) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 2,070,552 851,659 Service Shares 405,935 541,196 Dividends reinvested: Initial Shares 2,508,483 1,027,465 Service Shares 1,441,536 648,546 Cost of shares redeemed: Initial Shares (4,124,702) (1,881,022) Service Shares (2,381,881) (4,095,821) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 34,801,687 36,055,260 End of Period 30,142,796 34,801,687 Undistributed investment income—net 267,766 238,060 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2015 2014 Capital Share Transactions (Shares): Initial Shares Shares sold 113,108 43,490 Shares issued for dividends reinvested 137,980 54,220 Shares redeemed (221,497) (96,765) Net Increase (Decrease) in Shares Outstanding 29,591 945 Service Shares Shares sold 21,583 28,025 Shares issued for dividends reinvested 78,686 34,009 Shares redeemed (126,233) (210,996) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts. These figures have been derived from the fund’s financial statements. Year Ended December 31 , Initial Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 20.38 19.43 14.28 12.17 13.06 Investment Operations: Investment income—net a .17 .15 .16 .19 .11 Net realized and unrealized gain (loss) on investments (.55) 1.78 5.20 2.04 (.85) Total from Investment Operations (.38) 1.93 5.36 2.23 (.74) Distributions: Dividends from investment income—net (.16) (.18) (.21) (.12) (.15) Dividends from net realized gain on investments (2.23) (.80) — — — Total Distributions (2.39) (.98) (.21) (.12) (.15) Net asset value, end of period 17.61 20.38 19.43 14.28 12.17 Total Return (%) (2.22) 10.31 37.87 18.34 (5.82) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.07 1.03 1.02 1.05 1.02 Ratio of net expenses to average net assets 1.07 1.03 .99 .80 .94 Ratio of net investment income to average net assets .92 .79 .95 1.43 .86 Portfolio Turnover Rate 105.48 66.78 65.33 67.59 83.87 Net Assets, end of period ($ x 1,000) 19,216 21,637 20,605 16,630 15,421 a Based on average shares outstanding. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31 , Service Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 20.48 19.51 14.34 12.23 13.12 Investment Operations: Investment income—net a .12 .11 .12 .16 .08 Net realized and unrealized gain (loss) on investments (.55) 1.79 5.22 2.04 (.86) Total from Investment Operations (.43) 1.90 5.34 2.20 (.78) Distributions: Dividends from investment income—net (.11) (.13) (.17) (.09) (.11) Dividends from net realized gain on investments (2.23) (.80) — — — Total Distributions (2.34) (.93) (.17) (.09) (.11) Net asset value, end of period 17.71 20.48 19.51 14.34 12.23 Total Return (%) (2.50) 10.09 37.52 18.02 (6.03) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.32 1.28 1.27 1.30 1.27 Ratio of net expenses to average net assets 1.32 1.28 1.24 1.05 1.19 Ratio of net investment income to average net assets .67 .54 .70 1.17 .59 Portfolio Turnover Rate 105.48 66.78 65.33 67.59 83.87 Net Assets, end of period ($ x 1,000) 10,927 13,165 15,451 12,560 12,875 a Based on average shares outstanding. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Core Value Portfolio (the “fund”) is a separate diversified series of Dreyfus Investment Portfolios (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering four series, including the fund. The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund’s investment objective is to seek long-term capital growth. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan, and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. 17 NOTES TO FINANCIAL STATEMENTS (continued) (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. 18 Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of December 31, 2015 in valuing the fund’s investments: 19 NOTES TO FINANCIAL STATEMENTS (continued) Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 -Significant Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 29,364,191 - - Exchange-Traded Funds 807,639 - - Mutual Funds 351,950 - - † See Statement of Investments for additional detailed categorizations. At December 31, 2015, there were no transfers between levels of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended December 31, 2015, The Bank of New York Mellon earned $103 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in 20 affiliated investment companies during the period ended December 31, 2015 were as follows: Affiliated Investment Company Value 12/31/2014 ($) Purchases ($) Sales ($) Value 12/31/2015 ($) Net Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 47,083 7,915,550 7,929,800 32,833 .1 Dreyfus Institutional Cash Advantage Fund - 1,973,534 1,654,417 319,117 1.1 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2015, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended December 31, 2015, the fund did not incur any interest or penalties. Each tax year in the four-year period ended December 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2015, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $526,122, undistributed capital gains $3,984,274 and unrealized appreciation $2,710,630. 21 NOTES TO FINANCIAL STATEMENTS (continued) The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2015 and December 31, 2014 were as follows: ordinary income $952,052 and $277,962, and long-term capital gains $2,997,967 and $1,398,049, respectively. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $480 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 7, 2015, the unsecured credit facility with Citibank, N.A. was $430 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2015 was approximately $3,000 with a related weighted average annualized interest rate of 1.12%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets. The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2015 , Service shares were charged $30,544 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. 22 The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended December 31, 2015, the fund was charged $110 for transfer agency services and $10 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $1. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended December 31, 2015, the fund was charged $18,892 pursuant to the custody agreement. During the period ended December 31, 2015, the fund was charged $10,946 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $19,254, Distribution Plan fees $2,363, custodian fees $12,004, Chief Compliance Officer fees $2,647 and transfer agency fees $11. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2015, amounted to $34,284,032 and $37,923,825, respectively. At December 31, 2015 , the cost of investments for federal income tax purposes was $27,813,150; accordingly, accumulated net unrealized appreciation on investments was $2,710,630, consisting of $4,402,077 gross unrealized appreciation and $1,691,447 gross unrealized depreciation. 23 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Investment Portfolios, Core Value Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Investment Portfolios, Core Value Portfolio (one of the series comprising Dreyfus Investment Portfolios) as of December 31, 2015, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2015 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Investment Portfolios, Core Value Portfolio at December 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York February 11, 2016 24 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 64.81% of the ordinary dividends paid during the fiscal year ended December 31, 2015 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2016 of the percentage applicable to the preparation of their 2015 income tax returns. Also, the fund hereby reports $.4281 per share as a short-term capital gain distribution and $1.7998 per share as a long-term capital gain distribution paid on March 26, 2015. 25 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on July 22-23, 2015, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2015, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the 26 Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for all periods (ranking highest in the Performance Group in the three- and four-year periods). Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was at the Expense Group median, and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. · The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. · The Board was satisfied with the fund’s performance. · The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. · The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place 28 between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreement. 29 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (72) Chairman of the Board (1995) Principal Occupation During Past 5 Years: · Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (64) Board Member (2015) Principal Occupation During Past 5 Years: · Trustee, The Bradley Trusts, private trust funds (2011-present) · Managing Director, Morgan Stanley Investment Management (1993-2010) Other Public Company Board Memberships During Past 5 Years: · Annaly Capital Management, Inc., Board Member (May 2014-present) No. of Portfolios for which Board Member Serves: 79 ————— Gordon J. Davis (74) Board Member (2012) Principal Occupation During Past 5 Years: · Partner in the law firm of Venable LLP (2012-present) · Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Memberships During Past 5 Years: · Consolidated Edison, Inc., a utility company, Director (1997-2014) · The Phoenix Companies, Inc., a life insurance company, Director (2000-2014) No. of Portfolios for which Board Member Serves: 60 ————— 30 Nathan Leventhal (72) Board Member (2009) Principal Occupation During Past 5 Years: · President Emeritus of Lincoln Center for the Performing Arts (2001-present) · Chairman of the Avery Fisher Artist Program (1997-2014) · Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Memberships During Past 5 Years: · Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 50 ————— Robin A. Melvin (52) Board Member (2014) Principal Occupation During Past 5 Years: · Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois; (2014-present; a board member since 2013) · Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Roslyn M. Watson (66) Board Member (2014) Principal Occupation During Past 5 Years: · Principal, Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 65 ————— Benaree Pratt Wiley (69) Board Member (2009) Principal Occupation During Past 5 Years: · Principal, The Wiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Memberships During Past 5 Years: · CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 65 ————— 31 BOARD MEMBERS INFORMATION (Unaudited) (continued) INTERESTED BOARD MEMBERS J. Charles Cardona (60) Board Member (2014) Principal Occupation During Past 5 Years: · President and a Director of the Manager (2008-present), Chairman of the Distributor (2013-present; previously, Executive Vice President, 1997-2013), President of Dreyfus Institutional Services Division No. of Portfolios for which Board Member Serves: 36 J. Charles Cardona is deemed to be an “interested person” (as defined under the Act) of the Company as a result of his affiliation with The Dreyfus Corporation. ————— Isabel P. Dunst (68) Board Member (2014) Principal Occupation During Past 5 Years: · Of Counsel to the law firm of Hogan Lovells LLP (2015-present; previously, Partner, 1990-2014) No. of Portfolios for which Board Member Serves: 36 Isabel P. Dunst is deemed to be an “interested person” (as defined under the Act) of the Company as a result of her affiliation with Hogan Lovells LLP, which provides legal services to BNY Mellon and certain of its affiliates. ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80. The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L. Alexander, Jr., Emeritus Board Member Whitney I. Gerard, Emeritus Board Member George L. Perry, Emeritus Board Member 32 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 65 investment companies (comprised of 139 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since February 1988. BENNETT A. MACDOUGALL, Chief Legal Officer since October 2015 Chief Legal Officer of the Manager since June 2015; from June 2005 to June 2015, Director and Associate General Counsel of Deutsche Bank – Asset & Wealth Management Division, and Chief Legal Officer of Deutsche Investment Management Americas Inc. He is an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since June 2015. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since February 1984. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 60 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since June 2000. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since July 2014. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 40 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 57 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since September 1982. 33 OFFICERS OF THE FUND (Unaudited) (continued) GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 66 investment companies (comprised of 164 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (66 investment companies, comprised of 164 portfolios). He is 58 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. CARI M. CAROSELLA, Anti-Money Laundering Compliance Officer since January 2016 Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust since January 2016; from May 2015 to December 2015, Interim Anti-Money Laundering Compliance Officer of the Dreyfus Family of Funds and BNY Mellon Funds Trust and the Distributor; from January 2012 to May 2015, AML Surveillance Officer of the Distributor and from 2007 to December 2011, Financial Processing Manager of the Distributor. She is an officer of 62 investment companies (comprised of 160 portfolios) managed by the Manager. She is 47 years old and has been an employee of the Distributor since 1997. 34 NOTES 35 NOTES 36 NOTES 37 For More Information Dreyfus Investment Portfolios, Core Value Portfolio 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent & Dividend Disbursing Agent Dreyfus Transfer, Inc. 200 Park Avenue New York, NY 10166 Distributor MBSC Securities Corporation 200 Park Avenue New York, NY 10166 Telephone 1-800-242-8671 or 1-800-346-3621 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Institutional Services Department E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. © 2ecurities Corporation 0172AR1215 Dreyfus Investment Portfolios, MidCap Stock Portfolio ANNUAL REPORT December 31, 2015 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 17 Report of Independent Registered Public Accounting Firm 25 Important Tax Information 26 Information About the Renewal of the Fund’s Management Agreement 27 Board Members Information 31 Officers of the Fund 34 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Investment Portfolios, MidCap Stock Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Investment Portfolios, MidCap Stock Portfolio, covering the 12-month period from January 1, 2015, through December 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. 2015 was a year of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. Although several broad measures of stock and bond performance ended 2015 roughly unchanged, high levels of volatility prevailed across most financial markets. Among U.S. equities, moderate gains from consumer discretionary and health care stocks were balanced by pronounced weakness in the energy and materials sectors. Bonds also saw bifurcated performance, with municipal bonds and intermediate-term U.S. government securities faring well compared to high yield and emerging-markets debt. Market volatility is likely to persist until investors see greater clarity from the global economy. We expect to see wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets in 2016, suggesting that selectivity may be an important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2015, through December 31, 2015, as provided by C. Wesley Boggs, William S. Cazalet, CAIA, and Ronald P. Gala, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2015, Dreyfus Investment Portfolios, MidCap Stock Portfolio’s Initial shares produced a total return of –2.29%, and its Service shares produced a total return of –2.52%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s MidCap 400 ® Index (the “S&P 400 Index”), produced a total return of –2.18% for the same period. 2 Midcap stocks in 2015 produced modest losses, on average, due to concerns surrounding deteriorating global economic sentiment and sharply declining commodity prices. The fund lagged its benchmark, mainly due to stock selection shortfalls in the financials and industrials sectors. The Fund’s Investment Approach The fund seeks investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the S&P 400 Index. To pursue this goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in stocks of midcap companies. The fund invests in growth and value stocks, which are chosen through a disciplined investment process that combines computer modeling techniques, fundamental analysis, and risk management. Consistency of returns compared to the S&P 400 Index is a primary goal of the investment process. Global Economic Concerns Sparked Market Turmoil The reporting period began in the wake of a stock market rally stemming from robust U.S. employment gains and improved consumer and business confidence. The rally paused early in 2015 amid disappointing domestic economic data, but the market’s advance soon got back on track, driving the S&P 400 Index to record highs by late June. However, a debt crisis in Greece and slowing economic growth in China sent U.S. stock prices broadly lower over the summer. Midcap stocks slid into negative territory in August after Chinese authorities devaluated the country’s currency, but a strong rally in October partly erased previous losses when U.S labor markets continued to gain momentum and several U.S. companies reported better-than-expected financial results. Investors again grew concerned that global economic instability and falling energy prices might dampen economic conditions in the United States, and midcap stocks declined over the final month of the year. In this environment, midcap stocks trailed large-cap stocks and, to a lesser extent, small-cap stocks. Moreover, investors favored companies exhibiting high levels of earnings growth, often seemingly regardless of their valuations. Some Stock Selections Dampened Relative Performance Our quantitative investment process enabled the fund to navigate a volatile investment environment during 2015, but results for the year overall fell slightly short of the benchmark. Notable laggards included the financials sector, where investment manager Waddell & Reed 3 DISCUSSION OF FUND PERFORMANCE (continued) Financial reported inconsistent earnings and revenues, and investors grew increasingly concerned about the potential for heightened regulatory oversight. In the industrials sector, several machinery producers trailed sector averages due to concerns surrounding the global economic slowdown, the adverse impact of a strong U.S. dollar on exports, and reduced demand for industrial goods from energy production companies. Likewise, offshore energy services company Helix Energy Solutions Group was hurt by weak demand, leading analysts to reduce their earnings targets. In other areas, apparel designer Kate Spade & Co . reported disappointing sales volumes, prompting a decline in its share price. In contrast, the fund achieved strong relative performance from other holdings. In the information technology sector, Internet services provider Verisign advanced amid robust domain-name renewal volumes and rising demand from international customers for .com and .net web addresses. Meanwhile, semiconductor manufacturer Integrated Device Technology posted better-than-expected earnings over four successive quarters and increased its share buyback program. Among healthcare companies, managed care provider Health Net reported robust earnings early in the year, and its stock advanced strongly after the company accepted a merger proposal from managed care company Centene. Investors responded positively to the merger agreement, which they expect to form a diversified healthcare enterprise. In other areas, media and entertainment company Starz exceeded analysts’ earnings expectations over the first half of 2015, driving its stock price higher. We sold the stock when it reached a fuller valuation, and the fund avoided subsequent declines. Companies with Solid Fundamentals As of the reporting period’s end, our quantitative models have continued to identify what we believe are attractive investment opportunities across a broad spectrum of midcap companies and industry groups. Indeed, recent bouts of volatility have provided opportunities to purchase the stocks of companies ranked highly by our process. When the fund’s holdings reach what we perceive to be fuller valuations, we expect to replace them with high quality companies that display then-currently attractive valuations in our model. In addition, we continue to maintain a broadly diversified portfolio. January 15, 2016 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. The investment objective and policies of Dreyfus Investment Portfolios, MidCap Stock Portfolio made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize-company segment of the U.S. market. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus Investment Portfolios, MidCap Stock Portfolio Initial shares and Service shares and the Standard & Poor's MidCap 400 Index Average Annual Total Returns as of 12/31/15 1 Year 5 Years 10 Years Initial shares -2.29% 12.18% 7.14% Service shares -2.52% 11.90% 6.96% Standard & Poor's MidCap 400 Index -2.18% 10.68% 8.18% † Source: Lipper Inc. Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Investment Portfolios, MidCap Stock Portfolio on 12/31/05 to a $10,000 investment made in the Standard & Poor’s MidCap 400 Index (the “Index”) on that date. The fund’s Initial shares are not subject to a Rule 12b-1 fee. The fund’s Service shares are subject to a 0.25% annual Rule 12b-1 fee. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fund fees and expenses for Initial and Service shares (after any expense reimbursements). The Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. stock market. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, MidCap Stock Portfolio from July 1, 2015 to December 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2015 Initial Shares Service Shares Expenses paid per $1,000 † $ 4.19 $ 5.47 Ending value (after expenses) $956.10 $955.00 COMPARING YOUR FUND’S EXPENSES
